Citation Nr: 0011587	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  00-05 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from March 1972 to December 
1973.  This appeal arises from a December 1995 rating 
decision of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO).


REMAND

The veteran's claims folder was received at the Board of 
Veterans' Appeals (Board) on April 3, 2000.  On April 19, 
2000, the Board received a fax from the RO which contained a 
written statement from the veteran dated March 28, 2000.  In 
that statement, the veteran requested that his claims folder 
be returned to the RO to consider the "attached significant 
medical evidence which I am convinced will produce a 
favorable decision on the issues currently under appeal."  
The fax delivered to the Board did not include any 
"attached" medical evidence.

Under 38 C.F.R. § 20.1304(c) (1999), evidence not accompanied 
by a waiver of RO consideration must be reviewed by the RO, 
with preparation of a supplemental statement of the case.  To 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  If the RO is not in possession of the 
evidence noted by the veteran in his 
March 2000 statement, he should be 
contacted and requested to resubmit the 
relevant medical evidence.  

2.  The RO should associate the medical 
evidence submitted by the veteran in 
March 2000 with the claims folder, then 
readjudicate the veteran's claims for 
service connection for bilateral hearing 
loss and tinnitus based on all of the 
evidence of record.

If an outcome is not favorable to the veteran, he and his 
representative should be provided with an appropriate 
supplemental statement of the case and given a reasonable 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




